Citation Nr: 0426137	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for left ankle disability, 
including as secondary to the service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active military service from May 1981 to 
May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating determination by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This appeal was last 
before the Board in June 2003, when it was remanded to the RO 
for further development, which has now been satisfactorily 
completed.  The case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  A left ankle disability was not present during service or 
for many years afterward.  

3.  The current left ankle disability is not related to 
service, nor was it caused or permanently worsened by a 
service-connected disability.  


CONCLUSION OF LAW

Service connection for a left ankle disability is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated December 4, 1996, 
September 11, 2002, and July 21, 2003.  In these letters, the 
RO specifically informed the appellant of what the evidence 
must show in order to support the claim.  The appellant was 
also asked to inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claim and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  It is noted 
that the appellant indicated in March 2003 that he had no 
further information to submit.  Therefore, to this extent, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, VA and 
private medical opinions have been obtained concerning the 
merits of the service connection claim, and extensive VA and 
private medical records have also been obtained.  In the 
Board's opinion, the medical evidence of record is adequate 
to decide the claim.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini I further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  On reconsideration, the Court again stated that the 
VCAA notice must be provided before an initial unfavorable 
determination.  Id. at 3.  It also provided clarification 
essentially indicating that the failure to provide such 
notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that, in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 10-11.

In this case, the RO initially adjudicated the claim at issue 
in this appeal in April 1997, long before the enactment of 
the VCAA.  Subsequently, extensive notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and there is no indication or reason to believe 
that the ultimate decision of the RO on the merits of this 
claim would have been different had the claim not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Service connection has been established for the postoperative 
residuals of osteochondritis dissecans of the right knee, 
which has never been rated more than 10 percent disabling.  

The service medical records are negative for any indication 
of a left ankle disability, and there is no post-service 
medical evidence documenting the presence of a left ankle 
disability until many years following the veteran's discharge 
from service.

In September and October 1990, the appellant had sought 
medical treatment from a private physician, H. Colt, M.D., 
for complaints of discomfort in the right ankle following an 
inversion-type sprain when he stepped off of a curb.  
According to the relevant medical records, the clinical 
assessment at this time was of right ankle pain, possibly 
tendinitis.  

The appellant received physical therapy in January and 
February 1996 for complaints of episodic left ankle pain for 
the previous two years after he stepped off of a curb.  A 
diagnosis of tendinitis of the left ankle was reported at 
this time.  

In November 1996, the appellant sought treatment from D. 
Hoffman, M.D., a specialist in sports medicine, for 
quadriceps strain following an injury while playing touch 
football.  He also reported a history of complaints of left 
ankle pain, which he told this physician had been present for 
the past four years after an inversion-type sprain while 
stepping off of a curb, after which posterior tibialis 
tendinitis was reportedly diagnosed.  X-ray studies of the 
left ankle in November 1996 were reportedly normal, and Dr. 
Hoffman reported a clinical impression of left posterior 
tibialis tendinitis.  

In December 1996, Dr. Hoffman stated in a letter addressed to 
VA that:  

[The appellant] did bring to my attention a 
previous problem with his right knee dating back to 
1981 when he had an injury at the Marine Corps boot 
camp.  I cannot state for certainty that [the 
appellant's] quadriceps strain or posterior 
tibialis tendinitis were due to previous problems 
of his right knee.  However, a previous injury to a 
body part can certainly affect another body part 
and its function.  Whether his previous right knee 
injury caused an acceleration or aggravation of his 
quadriceps strain or posterior tibialis tendinitis 
over and above the degree of disability that would 
be expected without a prior right knee problem is 
uncertain.  

In May 1997, the appellant saw a private physician, R. 
Lemon, M.D., for evaluation of his knees and other 
orthopedic problems.  It was reported that both knees 
looked quite good on physical examination, demonstrating 
a full range of motion, bilaterally, without effusion, 
and with a well-healed surgical incision on the right 
knee.  Dr. Lemon went on to comment as follows:  

[The appellant] indeed has a disability of his 
right knee related to his partial patellectomy in 
the past, as well as his early degenerative 
changes.  This may have led to his favoring the 
right knee.  I cannot state with a reasonable 
degree of medical probability that his left leg 
problems are due to his right knee disorder.  It 
is, however, possible that some of his injuries may 
be related to favoring his right knee.  

Extensive VA outpatient treatment records dating from 
September 1998 to July 2003 are of record and reflect 
treatments for multiple medical problems.  In September 
1998 and in February 1999, the appellant called the 
Triage Nursing Unit requesting follow-up treatment for 
knee pain, but no outpatient visits for such treatment 
are reflected by the VA medical records.  A general 
medical survey in April 1999 noted no knee or ankle 
problems at that time.  X-ray studies of the right knee 
in March 2001 disclosed evidence of prior knee surgery, 
but no significant changes since prior studies made in 
December 1996.  A VA physical therapist who treated the 
appellant in March 2002 reported that the appellant 
ambulated without difficulty and exhibited no 
significant difficulty with movement or mobility.  In 
November 2002, the appellant was complaining of left 
ankle pain which he related to a varicose vein collapse 
six months previously for which he had failed to keep 
his follow-up appointment with the Vein Clinic; no 
relevant clinical findings were reported at this time.  
Physical examinations in August 2002 and in March 2003 
(including a diabetic foot inspection) also disclosed no 
significant findings with respect to the ankles.  
Otherwise, these extensive VA medical records reflect no 
complaint or treatment related to the service-connected 
right knee disability or a left ankle disability.  
Extensive private medical records are also of record; 
these reflect no evidence of left ankle complaints or 
disability, except as indicated above.  

A VA examination of the appellant in March 2001 was 
limited to the right knee disability.  It was reported 
at this time that the appellant ambulated without an 
obvious limp.  

On a VA medical examination of the appellant in November 
2002, which included a review of the entire claims 
files, the appellant reported that he had been having 
pain in the left medial hindfoot for the past several 
years which was aggravated with activity and improved 
with rest.  He did not describe any left ankle 
instability or mechanical symptoms; he did not have any 
left ankle swelling; there was no history of injury or 
trauma to the left ankle; and the appellant had not had 
any formal medical treatment for his left ankle 
complaints.  The appellant had developed a progressive 
flatfoot, and he believed that his ankle symptoms were 
related to overloading his left side in order to favor 
his right leg.  There was no indication given on this 
examination that the appellant favored his right leg in 
any way; and it was reported that he avoided high impact 
activities involving either knee.  Physical examination 
of the left ankle at this time was unexceptional except 
for diffuse tenderness over the left hindfoot, and X-ray 
films of the left ankle were all normal, showing no 
evidence of tibiotalar arthritis or other bony 
abnormalities.  The reported clinical impression at this 
time was of left ankle pain with no physical or 
radiographic findings to substantiate the appellant's 
subjective complaints of left medial hindfoot pain.  It 
was specifically reported that there was no evidence for 
tendinitis or posterior tibial tendon dysfunction.  

In May 2004, the appellant was accorded another VA 
examination, at which time the contents of the claims 
files, including the service medical records and 
postservice medical records, were reviewed.  The medical 
opinions of Dr. Hoffman and Dr. Lemon were specifically 
noted by the VA medical examiner.  The appellant denied 
injuring the left ankle during service, but repeated his 
assertions that overuse of his left leg in compensation 
for the service-connected right knee disability led to 
intermittent episodes of left ankle pain which occurred, 
on average, four times monthly and which were brought on 
by repetitive overuse.  He had no range of motion 
deficit during these episodes, nor did he experience 
locking, incoordination, or instability; however, he 
indicated that left ankle strength was only about 
90 percent of the other, and only 80 percent during 
flare-up episodes.  The appellant also asserted that, 
during these flare-up episodes, he had to stop whatever 
he was doing and was unable to function.  The appellant 
denied seeking any significant medical treatment for his 
left ankle problems, although he wore arch supports 
every day and a store-bought ankle brace once every 
month or so.  

Physical examination of the appellant in May 2004 
disclosed that he walked with a normal gait with no 
abnormal posture of the left foot, hindfoot, or ankle.  
Arches were slightly shallow, but overall normal and 
symmetric.  When he plantar flexed the left ankle, the 
hindfoot everted, indicating normal posterior tendon 
function.  Dorsiflexion of the left ankle was to 
15 degrees passively, and 20 degrees actively (normal 
20 degrees); plantar flexion and subtalar motion were 
normal.  There was no focal tenderness, except just 
posterior to the medial malleolus in the area of either 
the posterior tibial tendon or the flexor hallices 
longus tendon; otherwise, the examination of the left 
ankle was normal.  X-ray films of the left ankle were 
also normal.  The reported clinical impression on this 
examination was of probable left posterior tibial 
tendinitis vs. flexor hallices longus tendinitis due 
only to tenderness over this region.  

The VA examiner in May 2004 admitted that, like the 
previous VA examiner in November 2002, he was not 
entirely clear as to the appellant's diagnosis, although 
some form of tendinitis was indicated.  However, with 
regard to the questions of whether the left ankle 
condition was related to service or caused or aggravated 
by the right knee disability, the VA examiner commented 
that he could find no evidence in the medical records or 
in the patient's medical history that the appellant's 
current complaints of left ankle pain were related to 
service or directly related to, or aggravated by, the 
service-connected right knee disability.  He was unaware 
of any medical literature that would suggest that 
contralateral patellofemoral stress syndrome can cause 
posterior tibial tendinitis or flexor hallices longus 
tendinitis.  It was the opinion of this VA examiner that 
the appellant did not have any functional limitations or 
disability of the left ankle with regards to pain, 
fatigue, weakness or incoordination.  

The evidence of record does not establish, and it has not 
been contended, that a chronic left ankle disability 
originated during active service or until years thereafter.  
After reviewing the complete evidentiary record in this case, 
as summarized above, the Board has further concluded, in 
accordance with the most recent VA examiner, that the 
appellant's current left ankle condition was not caused or 
permanently worsened by the service-connected right knee 
disability.  The medical opinions offered by Drs. Hoffman and 
Lemon have been considered by the Board, but neither of these 
medical opinions was based upon a comprehensive review of all 
of the relevant medical evidence or medical literature, as 
was the May 2004 VA medical examination report; nor did 
either Dr. Hoffman or Dr. Lemon express more than a mere 
possibility: Dr. Hoffman was "uncertain" whether the 
previous right knee injury directly caused or aggravated the 
left knee condition; Dr. Lemon was unable to "state with a 
reasonable degree of medical probability that his left leg 
problems are due to the right knee disorder."  It is noted 
in this connection that the historical medical records, to 
which neither Dr. Hoffman nor Dr. Lemon refer, do not 
indicate that the service-connected right knee disability has 
ever caused a significant imbalance of the weight-bearing 
structures.  

The only other evidence supporting the appellant's present 
claim consists of his own assertions concerning the etiology 
of his left ankle complaints.  However, in general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; issues involving 
medical causation or diagnosis require competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  

The preponderance of the evidence in this case is unfavorable 
to the appellant's claim seeking service connection for a 
left ankle disability.  Accordingly, this appeal will be 
denied.  


							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left ankle disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



